DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 56-60, 62, 63, 67-69, 72, 79, 83, 84, and 91 are objected to because of the following informalities: Claims 56-60, 62, 63, 67-69, 72, 79, 83, 84, and 91 and claims depending from these claims all depend from cancelled claim 2. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 50, 56-60, 62, 63, 67-69, 72, 73, 83-85, 91, and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (U.S. Patent 10,433,960).
	Sutherland discloses a device comprising an elongate member, such as a cannula (1200), having distal portion (1202) configured to be inserted into a body of a patient and a proximal portion (1204) configured to remain outside the body of a patient when the distal portion is inserted into the body of the patient, wherein the distal portion of the elongate member is configured to extend from a suprasternal notch of a patient and through an extrapericardial penetration through a cardiac wall at a first location on a dome of a left atrium outside a pericardium of the heart to access an internal chamber of the heart (column 12 lines 51-64 discusses the device being inserted through a suprasternal notch of a patient to the roof of the left atrium; the roof of the left atrium near the cardiac roots is known to be outside of the pericardium and therefore the device is fully capable of having the distal portion placed at a position on the roof of the left atrium and capable of penetrating the cardiac wall at a position outside of the pericardium if one so desired). The elongate member includes an inner wall defining a channel therein (column 21 lines 26-39) extending between a distal end and a proximal end of the elongate member, such that the channel is configured to receive a procedural instrument, such as an endoscope, for performing a surgical procedure (column 13 lines 55-58). The elongate member includes a length of about 15 cm to about 32 cm (see abstract) and an outside diameter of about 3 Fr to 40 Fr (about 1 mm to about 13.3 mm), wherein the elongate member can be either rigid or flexible (column 8 lines 5-10), wherein the channel extends substantially straight from the proximal portion to the distal portion, and wherein the elongate member is configured to fit within a working channel of a mediastinoscope. The elongate member further comprises an external cannula and an internal cannula disposed therein, wherein the inner wall defining the channel comprises an inner wall of the internal cannula and wherein the distal portion of the internal cannula is configured to be advanced from a distal end of the external cannula through an extrapericardial penetration and the external cannula is configured to remain in contact with the cardiac wall outside the extrapericardial penetration (see Figures 13A and 13B; column 13 lines 59-64; column 21 line 26 to column 23 line 57). The elongate element further includes an anchoring element (12014) coupled to the proximal portion. The device further comprises a visualization element, such as an endoscope, coupled to the elongate member and configured to be inserted into an internal chamber of the heart through the channel of the elongate member (column 13 lines 55-58), wherein the visualization element includes an optical channel and a lens aligned with the optical channel (these are known elements of an endoscope).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (U.S. Patent 10,433,960) in view of Macoviak (WO 00/18303).
	Sutherland discloses the invention as discussed above wherein the elongate member may be configured to attach to the left atrium. Sutherland fails to disclose the device further comprising a retention element/sealing element coupled to the distal portion of the elongate member. Macoviak discloses a device (see Figures 8 and 9) comprising an elongate member (162) having a distal portion, wherein the device further comprises a retention element/sealing element, such as retention balloons (168 and 170), including an undeployed configuration and a deployed configuration, i.e. the retention balloons being uninflated and the retention balloons being inflated, capable of engaging an internal portion of a tissue wall, such as a cardiac wall, in order to seal the device to the tissue wall and prevent removal of the elongate member from the tissue wall (page 9 lines 1-12). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sutherland wherein distal portion of the elongate member further comprises a retention element/sealing element in view of Macoviak in order to seal the device to a tissue wall and prevent removal of the elongate member from the tissue wall. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775